Citation Nr: 0028035	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-07 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Entitlement to an increased rating for service connected 
gunshot wound to the left thigh, currently evaluated at 10 
percent.

4.  Entitlement to a compensable rating for service connected 
residuals of a gunshot wound to the left lumbar region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to July 
1945.

The issue of entitlement to service connection for arthritis 
of the back was most recently denied by rating decision in 
April 1997, with notice to the veteran in that same month. 

The issue of entitlement to service connection for a left 
knee disorder was denied by rating decision in April 1997, 
with notice to the veteran in that same month.

In Evans v. Brown, 9 Vet. App. 273 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus, the Board will address the issue 
of whether new and material evidence has been submitted since 
the last prior final rating decision in April 1997.

This appeal arises from a February 1999 rating decision from 
the Manchester, New Hampshire Regional Office (RO) that 
determined that new and material evidence to reopen the 
veteran's claim for service connection for arthritis of the 
lumbar spine or for a left knee disorder had not been 
submitted; that continued the evaluation of gunshot wound of 
the left thigh, muscle group XIV, at 10 percent; and that 
continued the evaluation of residuals of gunshot wound to the 
left lumbar region at 0 percent.  A Notice of Disagreement as 
to whether new and material evidence had been submitted to 
reopen a claim for service connection for arthritis of the 
lumbar spine and for a left knee disability was filed in 
March 1999 and a Statement of the Case as to these issues was 
issued in April 1999.  A substantive appeal was filed in 
April 1999.  In April 1999, the veteran requested a hearing 
at the RO before a local hearing officer.  In October 1999, 
the above-mentioned RO hearing was held.  

At the October 1999 RO hearing, the veteran indicated he was 
disagreeing with the February 1999 rating decision as to the 
issues of entitlement to an increased rating for residuals of 
a gunshot wound of the left thigh and entitlement to a 
compensable rating for residuals of a gunshot wound to the 
left lumbar region.  A Statement of the Case as to these 
issues was issued in June 2000 and a substantive appeal was 
filed in June 2000.

The issue of entitlement to a compensable rating for 
residuals of a gunshot wound of the left lumbar region is the 
subject of the Remand decision below.

The Board notes that the veteran's representative, in June 
1998, indicated that the veteran was seeking service 
connection for the left knee as secondary to the service 
connected shell fragment wound of the left thigh.  The 
veteran additionally raised this issue in a statement in 
April 1999.  The RO has not developed this issue and the 
issue is not inextricably intertwined with the current 
appeal.  As no action has been taken, it is referred to the 
RO for the appropriate action.


FINDINGS OF FACT

1.  By a rating action dated in April 1997, the RO denied 
service connection for a arthritis of the lumbar spine and a 
left knee disability.  The veteran was notified of that 
decision in that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claims to reopen is not so significant that it must be 
considered to fairly decide the merits of the claim.

4.   All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of an increased 
rating for gunshot wound of the left thigh has been obtained 
by the RO.

5.  The veteran's service connected gunshot wound of the left 
thigh is manifested by a scar; there is no functional 
limitation of the left thigh related to the service connected 
gunshot wound.


CONCLUSIONS OF LAW

1.  The April 1997 decision of the regional office that 
denied service connection for arthritis of the lumbar spine 
and a left knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1999).

2.  Evidence received since the April 1997 RO decision is not 
new and material, and, thus, the claims for service 
connection for arthritis of the lumbar spine and a left knee 
disability are not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The criteria for the assignment of a rating in excess of 
10 percent for gunshot wound of the left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1999).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in January 1941, the skin 
was normal and there were no musculoskeletal defects. 

On April 4, 1945, the veteran was seen for fragment wounds of 
the right posterior chest and lumbar region.  The veteran was 
treated with sulfa powder and dressing.  An additional record 
from that same day indicates that the veteran had slight 
penetrating mortar fragment wounds over the lower back, 
incurred in enemy action.  A few small fragments of mortar 
shell were removed.  

A record from April 5, 1945 indicates that the veteran had 
three small wounds of the right shoulder posteriorly and the 
right lumbar region that were mild and were incurred in enemy 
action.  The dressing was changed.  

A record from April 13, 1945 indicates that the veteran had a 
slight fragment wound of the left mid thigh on the lateral 
surface.  The veteran was treated with sulfa powder and 
dressing.  An additional record from that same day indicates 
that the veteran had a slight penetrating fragment wound of 
the lateral surface of the left thigh.  

A record from April 14, 1945 indicates that the veteran had a 
gunshot wound, 20 mm A.A. fragments, the point of entrance 
was the lateral aspect of the middle one-third of the left 
thigh.  There were no points of exit.  No important 
structures were involved.  It was moderately severe.  There 
were foreign bodies, traumatic, metallic, of the middle one-
third of the left thigh; it was moderately severe.  No 
operation was performed.  

A record from April 23, 1945 includes that the veteran was 
treated after being wounded in action by a 20 mm A.A. at the 
left middle one-third of the thigh, lateral aspect.  He 
reported malaria in 1942 and 1943 and no other illnesses.  On 
examination of the extremities, there was a penetrating wound 
of the middle one-third of the lateral aspect of the left 
thigh that was not infected.  It was indicated that it was 
fairly well healed.  

On April 25, 1945, it was indicated that a final diagnosis 
included gunshot wound, 20 mm A.A. fragment, point of 
entrance lateral aspect of the middle one-third of the left 
thigh, and no point of exit.  It was moderately severe.  
There were traumatic metallic foreign bodies of the left 
thigh; the condition was noted to be moderately severe.

On a separation examination in July 1945, the veteran's 
reported as his history that he was wounded in action in the 
areas of the right arm, back, and left leg in 1944 and 1945.  
He did not have a present physical defect as to these.  He 
additionally reported a painful left knee from 1942.  This 
was a present physical defect.  On examination, the veteran 
had a superficial scar of the left thigh.  He did not have 
any musculoskeletal defects.  It was indicated that the 
reported conditions would result in disability.

By rating action of September 1945, service connection for 
scar due to a gun shot wound of the upper anterior left thigh 
group XIV, penetrating, with foreign body, was granted.  

On a VA examination in February 1948, the veteran reported 
that he had a gunshot wound of the left thigh.  On 
examination, the veteran's gait was normal.  It was indicated 
that the veteran had a two centimeter scar over the left 
thigh with retained shrapnel that bothered him occasionally.  
There was no atrophy and no loss of function.  There was no 
tenderness.  The veteran complained of occasional pain of the 
left knee that was particularly worse in damp weather.  An x-
ray from overseas was negative.  He had no history of injury.  
An x-ray showed no evidence of bone or joint pathology.  On 
examination, there was no atrophy, deformity, or swelling.  
There was no tenderness and there was good range of motion 
without pain and no instability.  The diagnoses included scar 
from gun shot wound of the left thigh.  

By rating action of April 1958, service connection for 
arthritis of the back was denied, with notice to the veteran 
in May 1958.  The RO held that the service medical records 
were negative for the claimed conditions, and that the 
veteran claimed initial treatment postservice in 1957.

A report from George A. Hyder, M.D. from March 1959 includes 
that the veteran was seen in March 1958.  The veteran stated 
that he had a backache for the past ten years and had become 
worse in the last six months prior to examination.  The x-
rays showed arthritis in the lumbar spine.  

By rating action of March 1959, service connection for 
arthritis of the lumbar spine was denied, with notice to the 
veteran in April 1959.

A VA treatment record from April 1980 includes that the 
veteran was seen with complaints of pain of the left knee for 
three weeks.  The assessment included question internal 
derangement.  The diagnoses included tear of medial meniscus 
of the left knee.  

A VA treatment record from July 1980 indicates that the 
veteran was seen with complaints of bilateral knee pain for 
many years, and left knee arthrogram was positive for 
posterior portion of the medial meniscus, compatible with a 
tear.  There was evidence of chronic synovitis of the left 
knee with tenderness at the medial joint line.  The 
impression included left medial meniscus tear.

A VA treatment record from August 1980 indicates that the 
veteran was seen with complaints of bilateral knee pain for 
35 years, the left greater than right.  He also complained of 
low back pain.  The final diagnoses included bilateral knee 
pain.  

By rating action of January 1981, service connection for 
arthritis of the lumbar spine was denied, with notice to the 
veteran in that same month.

On a VA PTSD examination in May 1992, the veteran had 
complaints to include arthritis of his back.

Submitted by the veteran in October 1996 was a copy of a 
March 1958 bill for an x-ray examination of the lumbosacral 
spine from Edmund P. Quinn, M.D.  The veteran indicated that 
this physician was now deceased.

A VA treatment record from November 1996 includes that the 
veteran complained of chronic low back pain that was worse 
over the past five to eight years.  The diagnostic 
impressions included chronic low back pain.

On a VA examination in December 1996, it was indicated that 
the veteran was a poor historian.  The veteran reported a 
long history of osteoarthritis of the lumbosacral area, for 
which he had x-rays many, many years ago.  He also reported a 
left knee disability, and that he had x-rays of his left knee 
16 years ago.  On examination, the veteran's gait was 
independent on level ground and there was no visible limp.  
Examination of the spine showed flexion forward to 75 degrees 
with subjective tenderness, extension backward to 20 degrees, 
and movement laterally, left and right, to 20 degrees.  The 
examination of the knees showed to 140 degrees of flexion and 
to minus 10 degrees of extension bilaterally.  The x-ray of 
the lumbosacral spine includes that the vertebral bodies, 
disk spaces, pedicles, and transverse processes were intact.  
Degenerative productive changes of spondylosis were seen 
throughout.  The impression included degenerative changes as 
described.  The x-ray of the left knee from December 1996 
includes that there was no recent or significant skeletal 
pathology and minimal juxta-articular osteoarthritic changes 
were present.  The impression included osteoarthritis of the 
left knee.  The diagnoses included osteoarthritis of the 
lumbosacral area and osteoarthritis of the left knee.  

By rating action of April 1997, service connection for a left 
knee disability was denied.  It was additionally determined 
that new and material evidence adequate to reopen the claim 
for service connection for a lumbar spine disability had not 
been submitted.  There was notice to the veteran in that same 
month.

Evidence received subsequent to the April 1997 rating 
decision includes the following:

Associated with the file was a copy of the March 1958 bill 
from Dr. Quinn regarding an x-ray of the lumbosacral spine 
and pelvis as well as bills from other private practitioners 
from July 1957, March 1958, and March 1959.

Entered into the claims folder were VA outpatient records 
from December 1996 to June 1998 regarding treatment for 
disabilities not at issue.  Of relevance is a record from 
July 1997 where, in part, the veteran complained of arthritic 
discomfort.  In June 1998, the veteran was upset about his 
pain from arthritis.  He said that the compensation Board did 
not recognize his arthritis.  He had it clearly in his 
records that he had arthritis for some time.  It had been 
recognized by the practitioner since September 1996 that he 
had arthritis in the spine and other areas of the body.  On 
examination, the veteran walked well, although his wife said 
he had been staggering to the left.  That was not seen by the 
examiner.  

On a VA examination in July 1998, the veteran's posture was 
upright and normal.  His gait was normal and slow.  He was 
complaining of arthritis and thought the examination was for 
that.  It was explained that it was regarding wounds of the 
left thigh and left lumbar region.  Of relevance is an 
examination of the left thigh where there was a one and one-
half inch barely visible skin scar on the lateral aspect 
representing shrapnel wound.  It was about three-sixteenths 
of an inch wide.  There was no depression and no swelling and 
it was nontender and nonadherent.  It was in the general area 
of many muscles.  However, there was no problem with 
extension of the left knee, flexion of the hip, or full 
motion of the hip, so there apparently appeared to be no 
damage to any of the muscle groups.  The posterior thigh 
group also had hip motion and knee motion and the medial 
thigh group also had flexion of the hip and flexion of the 
knee.  None of the muscle groups of 13, 14, or 15 seemed to 
be involved by the motions that the veteran did.  X-rays were 
to be taken to determine if there were any pieces of retained 
shrapnel.  The diagnoses included residuals of a wound of the 
left thigh.  The x-ray report from July 1998 of the left 
femur showed an 18 mm by 2 mm irregular fragment at the 
junction of the proximal and middle third of the femoral 
shaft within the soft tissue.  Two tiny one mm fragments were 
also present, one in the proximal shaft and one in the distal 
shaft.  The knee joint and hip were otherwise unremarkable.  
The impression included left femur:  shrapnel fragments as 
described.  It was considered a mild abnormality.  

In a statement dated in March 1999 regarding arthritis, the 
veteran indicated that he was treated over the years by 
physicians who were probably deceased.

In a statement in April 1999, the veteran stated that he was 
treated in the service by a doctor who told him he had 
arthritis of the knee.  

At the RO hearing in October 1999, the veteran testified as 
to disabilities not at issue in this portion of the decision.  
The veteran additionally testified that he was treated for 
his knee while in the service and recalled a doctor telling 
him at that time that he had arthritis of the knee but that 
it was not written down.  As to the wound of the thigh, the 
veteran testified that he was wounded by a 20 mm shell in the 
thigh.  He testified that currently, he was unable to bend on 
his left leg, and if he would bend, he could not get back up.  
He always had pain in the thigh and the pain was getting 
worse.  He reported pain in the low back that caused him 
problems putting on his shoes and rising from a seated 
position.  The veteran's spouse testified that she had been 
married to the veteran since 1945, when he got out of the 
service.  She had not noticed that he had problems with the 
left knee when he first got out of the service and that he 
would not complain to her.  She had observed him having 
trouble with the leg for some time.  He was unbalanced on his 
legs and had trouble moving around the house due to an 
unsteady gate.  He could not get on his knees.  The veteran 
reported that his current disability of the left knee was 
arthritis.  The veteran indicated that about forty years ago, 
he had treatment for his back and was told that he had 
arthritis.  He had submitted that report to the VA years ago.

A statement dated in April 2000 was received from a person 
who indicated that he was in the service with the veteran.  
The person reported that in service, he noticed that the 
veteran had difficulty walking and was going to sick call 
periodically for his problem with his knees.

Included in the claims file were VA treatment records from 
July 1998 to March 2000 that show treatment for disabilities 
not at issue.  Of relevance is a record from November 1998 
wherein the veteran was seen looking very dejected and said 
that the Army had really not paid any attention to the fact 
that he developed arthritis in the service.  His main 
complaint was pain in the knees.  

A record from January 2000 shows that the veteran was still 
fighting to get a bigger percentage of his pension for 
arthritis, but apparently there was very little original 
documentation of it.  

A record from March 2000 includes that the veteran was seen 
with complaints mainly of pain in his knees.  Apparently one 
of his knees gave out the previous day.  

II.  Analysis

A.  New and material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
In a May 2000 Supplemental Statement of the Case, the RO 
considered the current criteria.

The additional evidence submitted since the April 1997 RO 
decision includes physicians' reports that show continued 
treatment for arthritis.  The evidence is cumulative of 
evidence considered previously by the RO.  Additionally, 
there is testimony from the veteran and a statement from a 
friend submitted in support of his claim.  Where, as here, 
the determinative issue is one of medical causation, 
competent medical evidence connecting the current disability 
to service is required, and lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. § 
5108.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for 
either arthritis of the lumbar spine or a left knee 
disability.

It is additionally noted that while the veteran indicated 
that he had treatment for arthritis in the past, he further 
noted that the physicians who treated him were deceased.  
Therefore, there would be no point in remanding for these 
records as they would be unable to be obtained.  See U.S.C.A. 
§ 5103(a) (West 1991); Graves v. Brown, 8 Vet. App. 522 
(1996).  Finally, while the veteran stated that he was told 
in service that he had arthritis of the knee, he additionally 
stated that this was not recorded.  Therefore, it does not 
appear that a search for additional service medical records 
is in order.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

B.  Increased rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The undersigned notes that the veteran's service connected 
gunshot wound of the left thigh is manifested as a scar, and 
there has been no evidence of muscle damage.  Therefore, it 
would not be appropriate to rate under the criteria for 
muscle injuries. 

The veteran is currently assigned a 10 percent evaluation for 
his service connected gunshot wound of the left thigh under 
the provisions of DC 7805 which directs that the rating 
should be assigned based on limitation of function of the 
part affected.  Other applicable Codes under which the 
veteran's disability may be evaluated include the following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration................... 10

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4 (1999).

On the July 1998 VA examination, the veteran had a barely 
visible scar of the lateral aspect of the left thigh.  There 
was no depression or swelling and it was nontender and 
nonadherent.  The veteran is currently rated at 10 percent.  
A rating in excess of 10 percent is not warranted under 
Diagnostic Codes 7803 or 7804 as 10 percent is the maximum 
schedular disability under these rating codes. 

Consideration has been given to increasing the rating the 
veteran has under Diagnostic Code 7805, based on limitation 
of function of the part affected.  However, there is no 
evidence that the veteran has limitation of function of the 
left thigh due to the service connected gunshot wound of the 
left thigh.  The x-rays have shown foreign bodies in the 
femur area; however on the VA examination in July 1998, it 
was indicated that there was no damage to any of the muscle 
groups as the veteran had full range of motion of the left 
knee and left hip.  Therefore, the veteran cannot be rated 
higher under DC 7805.  While it is not clear that the VA 
examiner in July 1998 reviewed the July 1998 x-ray reports, 
the x-rays would not demonstrate any additional 
symptomatology under which the veteran can be rated.  In this 
regard, it is noted that the x-rays would only serve to show 
current symptomatology regarding bone damage and there is no 
evidence of bone damage due to the service connected gunshot 
wound of the left thigh in service.  The retained fragments 
are already contemplated in the 10 percent rating assigned.

Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating. 


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for arthritis of the lumbar 
spine, the claim is denied.

As new and material evidence has not been presented to reopen 
a claim of service connection for a left knee disability, the 
claim is denied.

Entitlement to a rating in excess of 10 percent for gunshot 
wound of the left thigh is denied.


REMAND

As to the issue of entitlement to a compensable rating for 
residuals of a gunshot wound to the left lumbar region, in 
September 2000, the veteran's representative correctly noted 
that the while the scar resulting from the wound to the right 
lumbar region was service connected by rating action of April 
1958, there was no notification of this fact to the veteran.  
Thus, he was not able to appeal the noncompensable rating at 
that time.  In the absence of appropriate notification, it 
must be concluded that the April 1958 rating action remains 
open.  As such, the RO must consider the evidence of record 
used as a basis to deny a compensable rating in April 1958 
and must all consider all evidence submitted into the record 
thereafter.  It does not appear that this has been 
accomplished.   Moreover, the RO should consider the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein the Court 
held that, with regard to initial ratings following the grant 
of service connection, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Finally, a new examination is 
order to determine specifically whether the wound of the back 
is tender or painful on objective demonstration.  

The representative appears to be raising a claim of clear and 
unmistakable error in rating action of April 1958 in that the 
RO noted in the body of the rating action that the injury 
sustained in service to the right lumbar region was 
"slight."  This should be addressed by the RO.  However, it 
is noted that this decision did not become final, as noted 
above.

There is an indication in the record that the veteran has had 
recent treatment at the Manchester, New Hampshire VA Medical 
Center.  Treatment records from this facility should be 
requested prior to a VA examination.  VA has a duty to assist 
the veteran in the development of facts pertaining to this 
claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran 1958 for disabilities associated 
with his shell fragment wound of the 
lumbar region.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Manchester, New Hampshire 
VAMC.

2.   Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination regarding the 
service connected shell fragment wounds 
of the lumbar region.  The veteran should 
be notified of the importance of 
appearing for the examinations.  The 
claims folder must be made available to 
the examiners for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should note what muscle 
groups were affected as part of the 
service connected scars from a shell 
fragment wound of the lumbar region, the 
functions affected by each injured muscle 
group, and the severity of each injured 
muscle group. 

The examiner should describe the scars 
resulting from the service connected 
shell fragment wound of the lumbar 
region, and note whether any scars are 
painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration. 

If there is involvement of any joint 
attributable to the shell fragment wound 
of the lumbar spine, the examiner should 
also determine whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the lumbar 
region, solely due to this shell fragment 
wound (separate from any other co-
existing and non service connected 
disability of this region), due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  

If the examiner is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The RO should 
address the claim which has been pending 
since 1958, to consider the provisions of 
Fenderson discussed above.  The RO should 
also address the matter of whether there 
is a viable claim of CUE error in the 
April 1958 decision regarding the 
classification of the wound of the lumbar 
region as mild.  (The RO's attention is 
directed to the fact that this decision 
did not become final.)  In any case, the 
RO should review the 1958 rating action 
which is still pending and discuss its 
conclusion that the gunshot wound of the 
right lumbar region was slight.  If any 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This must include a discussion 
of the evidence regarding the lumbar scar 
since 1958.  If there is muscle injury, 
the RO should assure that the current 
regulations concerning muscle injury has 
been provided the veteran.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeal

 


